Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 5-8 are objected to because of the following informalities:  
In claim 5, line, “the virtual samples” should be --virtual samples-- to avoid the issue of lack of antecedent basis.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: various modules recited in the form of “… module, configured for….” in claim 5 and various units or subunits recited in the form of “… unit (or subunit), configured for….” In claims 6-8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations containing “module, configure for,” “unit, configured for,” and “subunit, configured for” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not define or discuss what the structure of each module, unit, or subunit looks like. It is unclear what they are.
Therefore, the claim(s) is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




5.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it recites “determining the content of neodymium component according to the reconstructed stochastic configuration network model; and determining the contents of cerium and praseodymium according to the content of the neodymium component.” in lines 21-24. However, line 8-11 indicates that the original data samples comprise “a content of neodymium component.” It is unclear whether “the content of neodymium component” determined in line 21 refers to the antecedent basis in line 11. 
Also, the limitation of “the contents of cerium and praseodymium” in line 23 has no antecedent basis.
For examination purpose, lines 21-24 are assumed to be:
--determining a predicted content of neodymium component according to the reconstructed stochastic configuration network model; and 
determining predicted contents of cerium and praseodymium according to the  predicted content of the neodymium component--.

Claim 5 is rejected for reasons similar to claim 1 above.

The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN 103344583 A; machine translation provided; hereinafter “YANG”) in view of 
ZHONG et al. (CN 109897976 A; machine translation provided; hereinafter “ZHONG”) and HE et al. (“A novel and effective nonlinear interpolation virtual sample generation method for enhancing energy prediction and analysis on small data problem: A case study of Ethylene industry” Energy 147 (2018) 418-427; hereinafter “HE”).

	Regarding claim 1, YANG teaches a method for predicting contents of 
obtaining mixed solution of 
determining an image of the mixed solution according to the mixed solution (i.e., “collecting image of the Pr/Nd solution obtained from the production site”; see [0010]);
preprocessing the image; wherein the preprocessing comprises background segmentation and filtering (i.e., “a smooth image filtering and image background removing”; see [0012]);
extracting an H color feature, an S color feature, and an I color feature of the preprocessed image in an HSI color space to obtain an original data sample (i.e., “it uses the RGB colour space into HIS colour space H, S, I, the colour characteristic value”; see [0024]); wherein the original data sample comprises the H color feature, the S color feature, the I color feature, and a content of neodymium component (i.e., “thereby to obtain each picture of HSI color space description of each characteristic component first moment, then analyzing the colour characteristic of the factor and establishing Pr/Nd mixed solution colour characteristic and a rare earth element component content of the relation model preparing”; see [0028]);
constructing a stochastic configuration network model of the content of neodymium component (i.e., “This invention uses RBF neural network technology to establish model of colour characteristic component and Nd component content”; see [0032]) by taking the H color feature, the S color feature, 




determining the contents of 
	YANG does not explicitly disclose (see the underlined):
mixed solution of cerium, praseodymium and neodymium;
determining the contents of cerium and praseodymium according to the content of the neodymium component.
	But ZHONG teaches:
extracting neodymium from a mixed solution of cerium, praseodymium and neodymium (i.e., “CePr/Nd the fractional extraction”; see Abstract and FIG. 1 showing neodymium (Nd) is extracted from CePr/Nd).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify YANG in view of ZHONG, to incorporate the content prediction method of YANG in the extraction process of ZHONG, such that the mixed solution is a mixed solution of cerium, praseodymium and neodymium; and the method comprises determining the contents of cerium and praseodymium according to the content of the neodymium component (i.e., determining the remaining CePr contents after extracting Nd from the CePr/Nd solution in a way similar to determining the remaining Pr content after extracting Nd from the Pr/Nd solution), as claimed. The motivation would be to facilitate online detection and automatic control in rare earth detection (see YANG, Abstract) involving mixed solution of CePr/Nd (see ZHONG, FIG. 1).
	YANG does not explicitly disclose (see the underlined):
constructing a stochastic configuration network model of the content of neodymium component by taking the H color feature, the S color feature, and the I color feature of the original data sample as input variables, and taking the content of neodymium component of the original data sample as an output variable;
performing linear midpoint interpolation on the stochastic configuration network model to obtain virtual data samples;
fusing the original data samples and the virtual data samples; and
reconstructing the stochastic configuration network model by using fused data samples.
	But YANG further teaches:
the H, S and I color feature values can completely reflect all the features of an image (see [0024]-[0025]).
	And HE teaches:
small samples playing a negative effect on the performance of data-driven models (see p. 418, Introduction); and
performing linear midpoint interpolation (i.e., “As an example, the mid-interpolation between the hidden layer output and the output data is carried out”; see p. 420, col. 2, ¶ 4) on a network model (i.e., “Establish an ELM model using the training samples”; see p. 420, col. 2, ¶ 3) to obtain virtual data samples (i.e., “N mid-interpolation values can be obtained… we can obtain the original input space data”; see p. 421, col. 1 throughout);
fusing original data samples and the virtual data samples; and reconstructing the network model by using fused data samples (i.e., “The virtual samples                                 
                                    
                                        
                                            S
                                        
                                        
                                            v
                                        
                                    
                                    =
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                        
                                            '
                                        
                                    
                                    ,
                                    
                                        
                                            Y
                                        
                                        
                                            i
                                        
                                        
                                            '
                                        
                                    
                                    )
                                
                              are used as supplementary knowledge of the input small data, aiming at enhancing the performance of the prediction model”; see p. 422, col. 2, ¶ 4).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify YANG in view of ZHONG, further in view of HE, to incorporate the I color feature as an additional input node to the prediction model, and generate virtual samples by mid-interpolation method, such that the method comprises constructing a stochastic configuration network model of the content of neodymium component by taking the H color feature, the S color feature, and the I color feature of the original data sample as input variables, and taking the content of neodymium component of the original data sample as an output variable; performing linear midpoint interpolation on the stochastic configuration network model to obtain virtual data samples; fusing the original data samples and the virtual data samples; and reconstructing the stochastic configuration network model by using fused data samples, as claimed. The motivation would be to help obtain more accurate results with supplemental virtual samples for training (see HE, Abstract) and with complete HSI features which includes the I color feature as the model input.

	Regarding claim 2, YANG does not explicitly disclose:
wherein constructing the stochastic configuration network model of the content of neodymium component by taking the H color feature, the S color feature, and the I color feature of the original data sample as the input variables, and taking the content of neodymium component of the original data sample as the output variable further comprises:
determining a network output of the stochastic configuration network model by using                                 
                                    Y
                                    =
                                    
                                        
                                            H
                                        
                                        
                                            L
                                        
                                    
                                    ∙
                                    β
                                
                            ; wherein,                                
                                     
                                    Y
                                
                             is the network output of the stochastic configuration network model,                                 
                                    
                                        
                                            H
                                        
                                        
                                            L
                                        
                                    
                                
                             is a hidden layer output matrix corresponding to an Lth hidden layer node, and                                 
                                    β
                                
                             is a connection weight between a hidden layer and an output layer.
	But YANG further teaches:
		
    PNG
    media_image1.png
    94
    236
    media_image1.png
    Greyscale

(i.e., “wherein                         
                            
                                
                                    ρ
                                
                                
                                    N
                                    d
                                
                            
                        
                     is Nd element component content value, q is a hidden layer node number, Wi is the ith hidden node to the connection weights of the output nodes”; see [0036]-[0037]).
	And HE further teach similarly:
                                
                                    Y
                                    =
                                    H
                                    β
                                
                             (see p. 420, col. 1).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to determining a network output of the stochastic configuration network model by using                         
                            Y
                            =
                            
                                
                                    H
                                
                                
                                    L
                                
                            
                            ∙
                            β
                        
                    ; wherein,                        
                             
                            Y
                        
                     is the network output of the stochastic configuration network model,                         
                            
                                
                                    H
                                
                                
                                    L
                                
                            
                        
                     is a hidden layer output matrix corresponding to an Lth hidden layer node, and                         
                            β
                        
                     is a connection weight between a hidden layer and an output layer, as claimed, as a matter of manipulating the expressions. 

	Regarding claim 3, as a result of modification applied to claim 2 above, YANG in view of ZHONG, further in view of HE further teaches:
wherein performing the linear midpoint interpolation on the stochastic configuration network model to obtain virtual data samples further comprises:
determining a correspondence between the hidden layer and the network output of the stochastic configuration network model (i.e., “Step 3) obtain the corresponding relationship between the hidden layer output and the network output.”; see HE, p. 422, col. 1);
performing the linear midpoint interpolation on a hidden layer output and the network output according to the correspondence (i.e., “Step 4) carry out the interpolation processing between the outputs of hidden layer nodes and the network outputs”), to obtain a hidden layer output matrix after the linear midpoint interpolation and a network output matrix after the linear midpoint interpolation (i.e., “Then obtain the interpolation values of                                 
                                    
                                        
                                            o
                                        
                                        
                                            h
                                        
                                        
                                            '
                                        
                                    
                                
                             and the corresponding                                 
                                    
                                        
                                            Y
                                        
                                        
                                            '
                                        
                                    
                                
                            ”; see HE p. 422, col. 1, step 4); wherein the network output (i.e.,                                 
                                    
                                        
                                            Y
                                        
                                        
                                            '
                                        
                                    
                                
                            ) after the linear midpoint interpolation is taken as virtual output data (i.e., “The virtual samples                                 
                                    
                                        
                                            S
                                        
                                        
                                            v
                                        
                                    
                                    =
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                        
                                            '
                                        
                                    
                                    ,
                                    
                                        
                                            Y
                                        
                                        
                                            i
                                        
                                        
                                            '
                                        
                                    
                                    )
                                
                            ”; see HE, p. 422, col. 2, ¶ 4);
determining virtual input data by using a formula of                                 
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            i
                                                            n
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            †
                                        
                                    
                                    (
                                    
                                        
                                            φ
                                        
                                        
                                            -
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    o
                                                
                                                
                                                    h
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                    -
                                    b
                                    )
                                
                            ; wherein,                                 
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            i
                                                            n
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            †
                                        
                                    
                                
                             is a generalized inverse of an input weight matrix,                                 
                                    b
                                
                             is a bias of a hidden layer neuron,                                 
                                    
                                        
                                            φ
                                        
                                        
                                            -
                                            1
                                        
                                    
                                    
                                        
                                            ∙
                                        
                                    
                                
                             is an inverse of an activation function (i.e.,                                 
                                    
                                        
                                            f
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                            ), and                                 
                                    
                                        
                                            o
                                        
                                        
                                            h
                                        
                                        
                                            '
                                        
                                    
                                
                             is the hidden layer output after the linear midpoint interpolation (i.e., “Step 5) calculate out the virtual inputs data                                 
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                
                             … obtain the virtual inputs data using Eq. (11)”; see HE, p. 422, col. 1; see, also, p. 421, col. 1); and
determining the virtual input data and the virtual output data as the virtual data samples (i.e., “The virtual samples                                 
                                    
                                        
                                            S
                                        
                                        
                                            v
                                        
                                    
                                    =
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                        
                                            '
                                        
                                    
                                    ,
                                    
                                        
                                            Y
                                        
                                        
                                            i
                                        
                                        
                                            '
                                        
                                    
                                    )
                                
                             are used as supplementary knowledge of the input small data, aiming at enhancing the performance of the prediction model”; see HE, p. 422, col. 2, ¶ 4).

	Regarding claim 4, as a result of modification applied to claim 3 above, YANG in view of ZHONG, further in view of HE further teaches:
wherein determining the correspondence between the hidden layer and the network output of the stochastic configuration network model further comprises: determining an output matrix of the hidden layer by using a formula of 
			
    PNG
    media_image2.png
    202
    567
    media_image2.png
    Greyscale

wherein,                         
                            
                                
                                    O
                                
                                
                                    h
                                
                            
                        
                     is the output matrix of the hidden layer,                         
                            
                                
                                    O
                                
                                
                                    h
                                    i
                                    j
                                
                            
                             
                        
                    is an element in the ith row and the jth column of matrix                         
                            
                                
                                    O
                                
                                
                                    h
                                
                            
                        
                    ,                         
                            φ
                            (
                            ∙
                            )
                        
                     is the activation function,                         
                            
                                
                                    w
                                
                                
                                    i
                                    n
                                
                            
                        
                     is the input weight matrix, and                         
                            x
                        
                     is the input variables (see HE, p. 420, col. 2 ¶¶ 1-2); and 
determining the correspondence between the hidden layer output and the network output by using a formula of
			
    PNG
    media_image3.png
    207
    447
    media_image3.png
    Greyscale

(see HE, p. 420, col. 2, ¶ 3).

	Regarding claim 5, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings. Note that the modules in claim 5 are obvious in view of [0007] of YANG, which teaches implementation by modules.

	Regarding claim 6, the claim recites the same further substantive limitations as claim 2 and is rejected using the same teachings. 

	Regarding claim 7, the claim recites the same further substantive limitations as claim 3 and is rejected using the same teachings.

	Regarding claim 8, the claim recites the same further substantive limitations as claim 4 and is rejected using the same teachings.

Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	LU et al. (CN 110223288 A) teaches a method of predicting multi-component contents in a rare earth extraction process, involving predicting the content of Ce, Pr, and Nd from a mixed solution of CePr/Nd, using H/S features of the HSI color space obtained from an image of the solution and a GA-ELM network model.
	Lu et al. (“Soft measurement for component content based on adaptive model of Pr/Nd color features” Chinese Journal of Chemical Engineering 23 (2015) 1981–1986) teaches a method of predicting contents of Pr and Nd from H/S features of the HSI color space using a least squares support vector machine (LSSVM) model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857